Citation Nr: 9931997	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for residuals of acute 
aseptic spinal meningitis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1943.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1994, in which the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for residuals of 
acute aseptic spinal meningitis.  The veteran subsequently 
perfected an appeal of that decision.

In a May 1998 Board decision, this case was remanded to the 
RO for additional development and clarification of the 
veteran's accredited representative.  Upon completion of the 
requested actions the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

There is no competent evidence of record establishing that 
the veteran has any current residuals of his acute aseptic 
spinal meningitis treated and cured while he was on active 
duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of acute aseptic spinal meningitis is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat, nor does he aver that 
his meningitis was incurred during combat.  Accordingly, this 
provision is not applicable to his claim.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
residuals of acute aseptic spinal meningitis is not well 
grounded.  Although it appears that the RO did deny the 
appellant's claim on the basis that it was not well grounded, 
even if that is not the case, the Board concludes that doing 
so is not prejudicial to the appellant.  See Edenfield v. 
Brown, 8 Vet. App 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the United 
States Court of Appeals for Veterans Claims (Court) finds the 
claim to be not well grounded, the appropriate remedy is to 
affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal because the claim is not 
well grounded is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

In his February 1994 informal claim, the veteran averred that 
he had kidney problems, vision loss, cirrhosis, headaches, 
respiratory problems, and sinus problems due to his treatment 
for spinal meningitis in service.  However, in a January 1995 
hearing before the RO he testified that his only residual was 
a psychiatric disorder, and he confirmed this belief at an 
August 1998 VA spinal examination.  

A review of the record reveals that the veteran was 
hospitalized while in service from August 28, 1943, to 
September 3, 1943, for treatment of epistaxis, sinusitis, 
psychoneurosis, and acute aseptic spinal meningitis.  At 
discharge from the hospital in September 1943, the treating 
physician noted that his epistaxis, sinusitis and acute 
aseptic spinal meningitis were cured, but that his 
psychoneurosis was not.  He was recommended for discharge, 
and was discharged due to this disorder, with no noted 
symptoms or residuals of his other treated disorders.  In 
February 1944 he was awarded service connection for his 
acquired psychiatric disorder.

Private and VA post service treatment records show treatment 
for lung cancer, heart disease, stomach disorders and 
complaints, chronic obstructive pulmonary disorder (COPD), an 
abdominal aortic aneurysm, pneumonia, low back pain due to 
degenerative changes, psoriasis, and psychiatric symptoms.  
None of these disorders have been attributed to his treatment 
for acute aseptic spinal meningitis during service.  His 
respiratory disorders have primarily been attributed to his 
lung cancer and COPD and his fifty year one to two pack per 
day smoking habit.  

Moreover, in a December 1996 VA aid and attendance 
examination report, and again in an August 1998 VA spinal 
cord examination, the examiners noted that the veteran had a 
history of spinal meningitis with no neurological residuals 
or sequelae.  In fact, the August 1998 examination was held 
specifically to assess if the veteran had any current 
residuals of his treatment for acute aseptic spinal 
meningitis in service.  The August 1998 VA examiner further 
noted that the veteran's psychiatric disability was not 
associated with his meningitis and that there was no 
documentation of encephalitis in the records.

Given the evidence of record, there is no competent 
documentation of current residuals of the veteran's acute 
aseptic spinal meningitis treated in service, and none of his 
current disorders have been attributed to his in-service 
meningitis.  To the extent that the veteran may be attempting 
to establish the presence of a current residual or a 
relationship between his current disabilities and his 
treatment for meningitis in service, he is not competent to 
do so.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, in the absence of a current residual of acute 
aseptic spinal meningitis or a relationship between his 
current disabilities and his meningitis, the Board finds that 
the veteran has not presented a well-grounded claim.  
Consequently, his claim of entitlement to service connection 
for acute aseptic spinal meningitis is denied.


ORDER

Entitlement to service connection for residuals of acute 
aseptic spinal meningitis is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

